Citation Nr: 0921074	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-34 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for refractive error 
claimed as eye condition, secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which granted 
service connection for diabetes mellitus, type II, and denied 
service connection for PTSD and a refractive error, claimed 
as an eye condition.  

It is also on appeal from a September 2003 rating decision 
that granted service connection for diabetic neuropathy of 
the right leg and left leg, and a March 2004 rating decision 
that granted service connection for peripheral neuropathy of 
the right upper extremity and left upper extremity.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran has 
been diagnosed with a refractive error; it does not show in-
service aggravation of the refractive error due to super-
imposed disease or injury.

2.  The competent medical evidence reflects that the 
Veteran's peripheral neuropathy of the right upper extremity 
results in no more than moderate incomplete paralysis of the 
right median nerve.  

3.  The competent medical evidence reflects that the 
Veteran's peripheral neuropathy of the left upper extremity 
results in no more than moderate incomplete paralysis of the 
left median nerve.  

4.  The competent medical evidence reflects that the 
Veteran's peripheral neuropathy of the right lower extremity 
results in no more than moderate incomplete paralysis of the 
right sciatic nerve.  

5.  The competent medical evidence reflects that the 
Veteran's peripheral neuropathy of the left lower extremity 
results in no more than moderate incomplete paralysis of the 
left sciatic nerve.  

6.  The competent medical evidence reflects that the 
Veteran's service-connected diabetes mellitus, type II, does 
not require regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for refractive error 
claimed as eye condition, secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The criteria for an initial evaluation of 30 percent for 
peripheral neuropathy of the right upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (2008).

3.  The criteria for an initial evaluation of 20 percent for 
peripheral neuropathy of the left upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (2008).

4.  The criteria for an initial evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).

5.  The criteria for an initial evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).

6.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's increased evaluation claims arise from his 
disagreement with initial evaluations following grants of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's claim for service connection 
for a refractive error, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2004 that fully addressed all 
necessary elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a July 2004 supplemental statement of the 
case (SSOC) after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The appellant has submitted private medical 
records.  He was afforded VA medical examinations throughout 
the appeal period.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran generally contends that he has a bilateral eye 
condition as a result of his diabetes mellitus.  

The competent medical evidence provides that the Veteran has 
refractive error, as noted on the report of an August 2002 VA 
eye examination and the report of an April 2008 VA 
examination for diabetes mellitus.  The August 2002 VA 
examination and a June 2004 VA examination for diabetes 
mellitus each found that the Veteran did not have non-
proliferative diabetic retinopathy.  

Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990).  

In this case, the Veteran's service treatment records and 
post-service medical records show no aggravating disease or 
injury.  The April 2008 VA examination report notes that the 
Veteran's diabetes mellitus did not aggravate his refractive 
error.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for refractive error 
claimed as eye condition, secondary to service-connected 
diabetes mellitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


Increased Initial Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Diabetes mellitus 

The Rating Schedule provides that diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent disability evaluation.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diagnostic Code 7913.

Note (1) states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note (2) states that when 
diabetes mellitus has been conclusively diagnosed, VA is not 
to request a glucose tolerance test solely for rating 
purposes.  Diagnostic Code 7913.

The Veteran generally contends that his diabetes mellitus has 
gotten worse.  He notes that he takes insulin, is very 
thirsty and has very dark urine. 

Private and VA treatment records dated during the appeal 
period reflect treatment for diabetes mellitus, including the 
use of insulin.  

The Veteran was provided VA examinations for diabetes 
mellitus in August 2002, June 2004, March 2005 and April 
2008.  The reports of these examinations provide that the 
Veteran used insulin and followed a restricted diet.  
However, each of these reports also notes that the Veteran's 
diabetes mellitus required no restriction of activities.  VA 
outpatient reports dated in 2002 reflect that the Veteran 
exercised regularly and walked 30 minutes daily.  

These VA examination reports constitute evidence against a 
higher initial evaluation under Diagnostic Code 7913.  They 
are evidence that the Veteran's diabetes mellitus does not 
require or result in regulation of activities.  

The Board is aware of the Veteran's own assertions as to the 
severity of his diabetes mellitus.  However, these 
contentions do not support his claim.  The Veteran himself is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, to the extent that the 
Veteran can testify as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995), his testimony and 
observations are outweighed by the VA outpatient treatment 
and examination reports, as discussed above.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's diabetes mellitus, type II, does not warrant an 
increased initial evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Peripheral neuropathy of the upper and lower extremities

The Veteran's peripheral neuropathy of the upper extremities 
is evaluated as neuritis of the median nerve.  Diagnostic 
Code 8615.  Neuritis of the median nerve is in turn evaluated 
as paralysis of the median nerve under Diagnostic Code 8515.  
Mild incomplete paralysis of the minor or major median nerve 
warrants a 10 percent evaluation, moderate incomplete 
paralysis warrants a 20 or 30 percent evaluation, and severe 
incomplete paralysis warrants a 40 or 50 percent evaluation, 
respectively.  

The Veteran's peripheral neuropathy of the lower extremities 
is evaluated as neuritis of the sciatic nerve.  Diagnostic 
Code 8620.  Neuritis of the sciatic nerve is in turn 
evaluated as paralysis of the sciatic nerve under Diagnostic 
Code 8520.  Mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation, moderate incomplete 
paralysis warrants a 20 percent evaluation, and moderately 
severe incomplete paralysis warrants a 40 percent evaluation.  

38 C.F.R. § 4.124a provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the picture for complete paralysis 
given with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves.

The report of an August 2003 VA examination for peripheral 
neuropathy sets forth the Veteran's subjective complaints and 
medical history.  The Veteran described crampy short duration 
pain in the calves, that was 10/10 and made him cry when it 
was severe.  The pain occurred almost daily.  His legs were 
also hot and he could not stand too long.  He also felt a 
needle sensation in the legs.  

On physical examination, the Veteran had peripheral 
neuropathy in the lower extremity with sensory impairment in 
the way of decreased vibratory perception at the ankle level 
compared to the knee level.  It was lost quickly at 5 second 
vibration time.  He also had loss of pinprick sensation 
distally in a stocking type distribution.  Touch and position 
sense were preserved.  Motor examination was normal.  Muscle 
tone was normal in all four extremities.  The power of both 
grips was normal and the Veteran was able to do the pincer 
grasp.  Deep tendon reflexes were absent in the lower 
extremities.  In the upper extremities, the reflexes were 
hypoactive.  The examiner characterized the Veteran's lower 
extremities as without wasting or atrophy, and in a 
symmetrical pattern distally.  The Veteran's gait was normal, 
unassisted and without limping, ataxia or Trendlenburg 
pattern.  The diagnosis was peripheral neuropathy, sensory 
motor type in the lower extremities, manifested by impaired 
sensation and absent reflexes, more likely than not related 
to diabetes mellitus.  

Results of private nerve conduction studies conducted in 
February 2004 were noted to be compatible with moderate 
motor, severe sensory, axonal and demyelinating peripheral 
neuropathy.  

The report of a March 2005 VA examination for peripheral 
neuropathy provides that the Veteran's claims file was 
reviewed.  At present, the Veteran complained of pain and 
paresthesias in the feet, legs and upper extremities.  He had 
not developed ulcerations or open sores.  He did not feel 
pain when hurt in the plantar region.  He did not distinguish 
hot water when taking a bath.  He complained of pain in the 
lower extremities rated 9/10.  It was daily, increased with 
walking, and was relieved by rest.  He also complained of 
pain in the hands, painful stabs in the arms, numbness in the 
feet and hands, and difficulty closing the hands and making 
fists.  

On physical examination, the Veteran had peripheral 
neuropathy in the upper and lower extremities, without 
atrophy.  He had a normal gait pattern.  Motor examination 
showed no atrophy of the thenar region or in the lower 
extremities, and the grip was mildly weak bilaterally, rated 
at 4/5.  He was not able to hold on the pincer grip test.  
Otherwise there was no hemi or monoparesis, involuntary 
movement or abnormal tone in all four extremities.  

Sensory examination showed similar glove and stocking-type 
sensory deficit as shown on previous examination, along with 
impaired vibratory perception.  Deep tendinous reflexes were 
hypoactive at the biceps and patellar level, and absent at 
the triceps and Achillean level.  

The diagnosis was diabetic sensorimotor peripheral 
neuropathy, in the upper and lower extremities, with 
neurological findings as described.  

The report of an April 2008 VA examination of the peripheral 
nerves provides that the Veteran's medical records and claims 
file were reviewed.  The Veteran presently complained of 
episodic weakness with total absence of pain sensation in the 
feet accompanied by loss of body hair and deformities of the 
toenails.  

On motor examination of the Veteran's upper and lower 
extremities, all muscles and nerves were affected with muscle 
strength of 5 and no motor function impairment.  

On sensory examination of the upper extremities, the Veteran 
had decreased vibration, pain, light touch and position sense 
from the wrists down.  All nerves were affected.  The lower 
extremities had absent vibration, pain, light touch and 
position sense from the ankles down.  All nerves were 
affected.  

On detailed reflex examination, the Veteran had scores of 
zero for the bilateral biceps, triceps, brachioradialis, 
finger jerks, abdominal reflex, knee reflex and ankle reflex.  
Plantar reflexes were normal bilaterally.  There was no 
muscle atrophy or tremors, tics or other abnormal movements.  
Gait and balance were normal.  There was abnormal muscle tone 
or bulk.  

The diagnosis was peripheral neuropathy of the upper and 
lower extremities.  The Veteran had nerve dysfunction with 
neuritis and neuralgia but no paralysis.  There were moderate 
effects on chores, shopping, traveling and exercise; severe 
effects on sports; mild effects on recreation; and no effects 
on feeding, bathing, dressing, toileting or grooming.  

The Board finds that the foregoing medical evidence reflects 
moderate incomplete paralysis of each extremity.  Diagnostic 
Codes 8515 and 8520.  The Board finds it significant that the 
medical evidence reflects complaints of pain and 
paresthesias; mildly weak grip; impaired vibratory 
perception; inability to feel pain in the plantar region; 
inability to distinguish hot water when taking a bath; 
decreased vibration, pain, light touch and position sense 
from the wrists down; absent vibration, pain, light touch and 
position sense from the ankles down; and scores of zero for 
the bilateral biceps, triceps, brachioradialis, finger jerks, 
abdominal reflex, knee reflex and ankle reflex.  

However, the Board finds that the competent medical evidence 
does not reflect more than moderate incomplete paralysis of 
each extension.  Id.  The Board finds it significant that the 
medical evidence dated during the appeal period shows that 
the Veteran's muscle tone and examinations were normal, gait 
pattern and balance were normal, and there were no 
ulcerations or open sores.  There was no hemi or monoparesis, 
involuntary movement or abnormal tone in all four 
extremities; no muscle atrophy or tremors, tics or other 
abnormal movements; and no effects on feeding, bathing, 
dressing, toileting or grooming.

The Board is aware of the Veteran's own assertions as to the 
severity of his peripheral neuropathy.  However, these 
contentions do not show more than moderate incomplete 
peripheral neuropathy of any extremity.  The Veteran himself 
is not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain, supra, citing Espiritu, supra.  See also Routen, 
supra ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, to the 
extent that the Veteran can testify as to observable 
symptoms, see Falzone, supra, his testimony and observations 
are outweighed by the VA outpatient treatment and examination 
reports which show no more than moderate incomplete 
paralysis, as discussed above.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's peripheral neuropathy of the right upper 
extremity warrants a 30 percent evaluation, his peripheral 
neuropathy of the left upper extremity warrants a 20 percent 
evaluation, and his peripheral neuropathy of the right and 
left lower extremities each warrants a 20 percent evaluation.  
As the preponderance of the evidence is against entitlement 
to higher evaluations, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz, 
supra.

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).   There is no 
indication in the objective record that the rating criteria 
are inadequate to rate the Veteran's disabilities.  There is 
no suggestion that the rating criteria do not reasonably 
describe the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  

ORDER

Service connection for refractive error claimed as eye 
condition secondary to service-connected diabetes mellitus is 
denied.

An initial evaluation of 30 percent for peripheral neuropathy 
of the right upper extremity is granted, subject to the rules 
and regulations governing the award of monetary benefits. 

An initial evaluation of 20 percent for peripheral neuropathy 
of the left upper extremity is granted, subject to the rules 
and regulations governing the award of monetary benefits.

An initial evaluation of 20 percent for peripheral neuropathy 
of the right lower extremity is granted, subject to the rules 
and regulations governing the award of monetary benefits.

An initial evaluation of 20 percent for peripheral neuropathy 
of the left lower extremity is granted, subject to the rules 
and regulations governing the award of monetary benefits.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for service connection for PTSD requires 
additional development.  

The Veteran's VA treatment records include a current 
diagnosis of PTSD.  

In undated correspondence received in September 2003, the 
Veteran stated that on his very first day, while stationed at 
LZ English, he was in a mortar attack that lasted about one 
hour.  Some of his fellow soldiers were wounded during the 
attack.  In the same correspondence, the Veteran noted that 
around December 23, 1969, while stationed at LZ English, he 
was in a mortar attack that killed three fellow soldiers 
including a friend.  

In other undated correspondence, the Veteran stated that on 
the first day he was assigned to the Fourth Infantry 
Division, he was in a mortar attack in a fire base north of 
Plei ku.  

In correspondence received n February 2009, the Veteran 
stated that while assigned to HQ 95th MP Platoon (4th Division 
Infantry) in October 1969, two platoons of his 


battalion came under sapper attack, causing numerous 
casualties.  In March 1970, the Veteran witnessed the point 
man at his Infantry Company (Company C 1st Battalion 12th 
Infantry) detonate a 250 pound bomb booby trap resulting in 
the deaths of 8 soldiers.  

VA has not attempted to verify these claimed stressors.  VA 
is required to assist a claimant unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Board therefore finds 
that verification of the claimed stressors is required. 

Accordingly, this case is REMANDED for the following action:

1.  Forward the information provided by 
the Veteran concerning the specific 
circumstances of his alleged stressors 
(summarized above), and a copy of the 
service records documenting his 
assignments, to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and/or the appropriate service department 
in an attempt to verify the alleged 
stressors.  Positive and negative 
responses should be documented.

2.  If, and only if, a claimed stressor 
has been verified, arrange for an 
examination of the Veteran by an 
appropriate VA examiner to determine the 
diagnosis of any psychiatric disorders 
that are present.  The examination should 
be conducted in accordance with DSM-IV.  
Furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established by 
the record and the examiner must be 
instructed that only those events as 
reported in the record may be considered 
for the purpose of 

determining whether inservice stressors 
caused current psychiatric symptoms and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the inservice stressors.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

3.  Then, readjudicate the Veteran's 
claim for entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, provide 
the Veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


